Citation Nr: 1510309	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-31 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure and peripheral neuropathy as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at hearing before the undersigned in January 2015.  A transcript of the hearing is available on the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure and peripheral neuropathy as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in February 2005, the RO denied entitlement to service connection for diabetes mellitus and peripheral neuropathy.

2.  Evidence received since the February 2005 rating decision became final pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen claims of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure and peripheral neuropathy as secondary to diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2005 rating decision denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure and peripheral neuropathy as secondary to diabetes mellitus, type II, because there was no evidence that the Veteran was entitled to a presumption of herbicide exposure based on service in the Republic of Vietnam.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  Thus, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

In February 2010, the Veteran submitted letters that he sent to his then girlfriend, now wife, from the USS Hassayampa during a period when the ship was operating near the coastal waters of Vietnam.  The Veteran also submitted a photograph, which he claims is from a "party house" in Da Nang, Vietnam.  In his August 2010 substantive appeal, the Veteran indicated the USS Hassayampa also harbored in Cam Ranh Bay, Vietnam.  During the January 2015 hearing, the Veteran testified he went ashore with the captain of the USS Hassayampa in a smaller vessel on several occasions while the ship was anchored near the coast of Vietnam.  

In the context of reopening, the Veteran's statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's statements regarding his service aboard the USS Hassayampa, as well as the corresponding submissions of evidence, relate to the bases for the February 2005 denials and raise a reasonable possibility of substantiating his claims.  Therefore, they constitute new and material evidence that necessitates the reopening of his claims.  



ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

The claim for service connection for peripheral neuropathy is reopened. 



REMAND

In his August 2010 substantive appeal, the Veteran indicated that the USS Hassayampa docked in Cam Ranh Bay, Vietnam, during his time aboard the ship, and that this should be documented in the ship's deck logs.  During the January 2015 hearing, the Veteran also testified he went ashore with the USS Hassayampa's highest ranking officer in a smaller vessel on several occasions while the ship was anchored in the coastal waters of Vietnam, which could also be documented in the ship's deck logs.  The duty to assist in the development of a claim requires VA to make reasonable efforts to obtain all federal and private records adequately identified by a claimant that are potentially relevant to a claim.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159.  Therefore, VA must undertake efforts to obtain the USS Hassayampa's deck logs prior to consideration of the Veteran's appeal to satisfy its duty to assist under the Veterans Claims Assistance Act (VCAA).

Additionally, the medical evidence of record contains varying diagnoses of type I and type II diabetes mellitus, and there is limited evidence regarding the Veteran's claim for peripheral neuropathy.  The reopening of the Veteran's claim entitles him to an examination.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request and review the deck logs for the USS Hassayampa during the periods the Veteran was aboard from November 1970 through November 1972.  If further information is required from the Veteran, this should be requested.

The Veteran should be informed of any records that cannot be obtained; of the efforts made to obtain the records; and what further actions will be taken.

2.  Schedule the Veteran for a VA examination to determine whether he has had diabetes mellitus, type II, or peripheral neuropathy at any time since 2009.  If it is determined that the Veteran has diabetes mellitus, type II, and peripheral neuropathy, the examiner should state whether it is at least as likely as not that the peripheral neuropathy is caused or aggravated by the diabetes mellitus.  The examiner should provide reasons for the opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


